Order, in so far as it denies plaintiff’s motion to direct the entry of a deficiency judgment, reversed on the law and the facts, with ten dollars costs and disbursements, and the matter remitted to the Special Term to try the issues, either before the court or a referee, and to make a finding of the fair and reasonable value of the premises. (See President, etc., of Manhattan Co. v. Premier Bldg. Corp., 247 App. Div. 297; Guardian Life Ins. Co. v. 205 State Corp., 248 id. 736; New York Life Ins. Co. v. Guttag Corp., 265 N. Y. 292; Heiman v. Bishop, 272 id. 83.) Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.